DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/09/2021 has been entered. Claims 1-20 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-20 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,120,075 in view of the specification of U.S. Patent No. 10,120,075, further in view of Salimpour et al. (US 20170064208) (hereinafter Salimpour), further in view of Bathula et al. (US 20160037356) (hereinafter Bathula).
Regarding claim 1, 
Instant Application
U.S. Patent No. 10,120,075
A three-dimensional (3D) measuring device comprising:
A three-dimensional (3D) measuring device comprising:
a processor system including at least one of a 3D scanner controller, a two-dimensional (2D) scanner processor
a processor system including at least one of a 3D scanner controller, a two-dimensional (2D) scanner processor
a 3D scanner operable to cooperate with the processor system to determine 3D coordinates
a 3D scanner operable to cooperate with the processor system to determine 3D coordinates
a 2D scanner operable to cooperate with the processor system to determine 2D coordinates
a 2D scanner accessory including a 2D scanner operable to cooperate with the processor system to determine 3D coordinates
a moveable platform operable to carry the 3D scanner and the 2D scanner, the 3D scanner being fixed relative to the 2D scanner
a moveable platform operable to carry the 3D scanner and the 2D scanner, the 3D scanner being fixed relative to the 2D scanner;
wherein the processor system is responsive to executable instructions which when executed by the processor system is operable to:
wherein the processor system is responsive to executable instructions which when executed by the processor system is operable to:
cause the 3D scanner to cooperate with the processor system to acquire a 3D scan while the moveable platform moves through an environment
cause the 3D scanner, while fixedly located at a scan position, to cooperate with the processor system to acquire a 3D scan of an environment
cause the 2D scanner to cooperate with the processor system to acquire a portion of a 2D map of the environment
cause the 2D scanner to cooperate with the processor system to acquire a portion of a 2D map of the environment
identify a virtual landmark in the environment

represent, via a user interface by using a marker, the virtual landmark in the 2D map and the 3D scan

cause the 2D scanner to determine first coordinates of the scan position in the 2D map in response to a scan position being marked as capturing the virtual landmark
cause the 2D scanner to determine coordinates of the scan position in the 2D map in response to the 3D scanner initiating the acquisition of the 3D scan;
link the coordinates of the scan position with the portion of the 2D map
link the coordinates of the scan position with the portion of the 2D map
in response to the 3D measuring device being brought back at the scan position that was marked as capturing the virtual landmark, determine a displacement vector for the 2D map based on a difference between the first coordinates and a second coordinates that are determined for the scan position
determine a displacement vector for the 2D map using a loop closure algorithm
compute a revised scan position based on the scan position and the displacement vector
compute a revised scan position based on the scan position and the displacement vector
register the 3D scan using the revised scan position
register the 3D scan using the revised scan position


	Although claim 1 of U.S. Patent 10,120,075 does not specify that the 2D scanner determines 2D coordinates and that the platform of the 3D scanner moves throughout the environment, the specification of U.S. Patent 10,120,075 itself, column 9 lines 28-30 teaches that a 2D scanner determines 2D coordinates and column 9 lines 66-67 teaches that a 3D measuring device may be moved place to place. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by claim 1 of U.S. Patent No. 10,120,075 with the teachings of a 2D scanner determining 2D coordinates and a movable platform moving the device place to place in order to exemplify further embodiments of the very invention in question. Further, although claim 1 of U.S. Patent 10,120,075 does not specify using a virtual landmark to determine coordinates for calculation of displacement, Salimpour paragraphs 117, 121, and 122 teach image analysis object recognition between a previously taken image and current preview image for image capture to recognize objects between them, including objects other than just faces (this constitutes a virtual landmark), and detecting and determining by object analysis and coordinates that the device has been brought back to a previous scan position. The difference between a first and second 
	Claims 13 and 17 are analogous to claim 1 and are both rejected against claim 8 of U.S. Patent No. 10,120,075 according to the same basis as described above. 
Claim 8 of U.S. Patent No. 10,120,075 teaches a method implemented by processor, which is what is claimed by claim 13 of the instant application, but also renders obvious the computer program product of claim 17 of the instant application because the computer program product merely contains the analogous instructions for the method implemented by a processor as claimed in claim 13. 
Claims 2-12, 14-16, and 18-20 are rejected for their dependence on claims 1, 13, and 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 8-9, 11, 13-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 20180052233) (hereinafter Frank) in view of Salimpour et al. (US 20170064208) (hereinafter Salimpour), further in view of Bathula et al. (US 20160037356) (hereinafter Bathula).
Regarding claim 1, Frank teaches A three-dimensional (3D) measuring device comprising: 
a processor system including at least one of a 3D scanner controller, a two-dimensional (2D) scanner processor (see Frank paragraph 10 regarding 3d scanner controller and 2D scanner processor); 
a 3D scanner operable to cooperate with the processor system to determine 3D coordinates (see Frank paragraph 10 regarding 3D scanner determining 3D coordinates); 
a 2D scanner operable to cooperate with the processor system to determine 2D coordinates (see Frank paragraph 53 regarding 2D scanner determining 2D coordinates); 
a moveable platform operable to carry the 3D scanner and the 2D scanner, the 3D scanner being fixed relative to the 2D scanner (see Frank paragraph 10 regarding 3D scanner fixed relative to 2D scanner on movable platform); 
wherein the processor system is responsive to executable instructions which when executed by the processor system is operable to: 
cause the 3D scanner to cooperate with the processor system to acquire a 3D scan while the moveable platform moves through an environment (see Frank paragraph 10 ; 
cause the 2D scanner to cooperate with the processor system to acquire a portion of a 2D map of the environment (see Frank paragraph 10 regarding acquiring portion of 2D map of environment);
link the coordinates of the scan position with the portion of the 2D map (see Frank paragraph 10 regarding determining 2D coordinates of scan position according to 2D map); 
compute a revised scan position based on the scan position and the displacement vector (see Frank paragraph 10 regarding computing revised scan position and displacement vector and paragraphs 81 and 82 regarding measuring the displacement vector between a first and a second position and saving the results of a 3D scan as a revised scan); and 
register the 3D scan using the revised scan position (see Frank paragraph 10 regarding registering revised scan position and paragraphs 81 and 82 regarding measuring the displacement vector between a first and a second position and saving the results of a 3D scan as a revised scan).
However, Frank does not explicitly teach using a virtual landmark to determine coordinates for calculation of displacement as needed for the limitations of claim 1. 
Salimpour, in a similar field of endeavor, teaches identify a virtual landmark in the environment (see Salimpour paragraph 117 and 121-122 regarding image analysis object recognition between a previously taken image and current preview image for image capture to recognize objects between them, including objects other than just faces. These recognized objects may be considered virtual landmarks.); 
cause the 2D scanner to determine first coordinates of the scan position in the 2D map in response to a scan position being marked as capturing the virtual landmark (see Salimpour paragraph 121-122 regarding image analysis object recognition between a previously taken image and current preview image for image capture to recognize objects, including objects other than just faces and paragraph 117 regarding determining coordinates of current scan position, which is the position where the virtual landmark is captured);
in response to the 3D measuring device being brought back at the scan position that was marked as capturing the virtual landmark, determine a displacement vector for the 2D map based on a difference between the first coordinates and a second coordinates that are determined for the scan position (see Salimpour paragraph 117 and 121-122 regarding image analysis object recognition between a previously taken image and current preview image for image capture to recognize objects, including objects other than just faces, and detecting and determining by object analysis and coordinates that the device has been brought back to a previous scan position. The difference between a first and second coordinates is known, and this may be combined with Frank to be applied to a 3D scanner, where instead of requiring a user to adjust the 2D position to match a previous position, a displacement vector calculation may be performed to account for an error in displacement between the first and second coordinates); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Frank to include the teaching of Salimpour to detect the difference between first and second coordinates of Salimpour in order to apply them to a 3D scanner, where instead of requiring a user to adjust the 2D position to match a previous position, a displacement vector calculation may be performed to account for an error in displacement between the first and second coordinates. Salimpour is analogous to Frank in 
One would be motivated to combine these teachings in order to provide teachings relating to dealing with differing locations between subsequent moments of capture (see Salimpour paragraph 117). 
However, the combination of Frank and Salimpour does not explicitly teach an interface representation as needed for the limitations of claim 1. 
Bathula, in a similar field of endeavor, teaches represent, via a user interface by using a marker, the virtual landmark in the 2D map and the 3D scan (see Bathula paragraph 31 regarding 3D point cloud scan and identification of features in the scan and paragraph 63 regarding user interface editable icons that may be inserted into the environment image of the 3D scan and paragraph 71 regarding a 2D map where the identified feature is known to be located by a graphic overlay on the interface and that an appropriate icon may be appended to the identified feature in the view of the environment image of the 3D scan- in combination with Frank and Salimpour, which teaches a 3D scan mapping of an environment with respect to a 2D map, this interface display teaching may be applied where virtual landmarks are identified on both 2D and 3D views);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Frank and Salimpour to include the teaching of Bathula to include the interface representation of particular detected objects so that the virtual landmarks of Frank and Salimpour may be represented in a manner analogous to that of Bathula. Bathula is analogous to Frank in that a 3D scan is captured of an environment with particular consideration to the location of a capturing device on a 2D map.

Regarding claim 2, the combination of Frank, Salimpour, and Bathula teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Frank, Salimpour, and Bathula teaches wherein the 2D scanner includes a position/orientation sensor, the position orientation sensor includes at least one sensor selected from a group consisting of an inclinometer, a gyroscope, a magnetometer, and an altimeter (see Frank paragraph 55 regarding 2D scanner position orientation sensors including all sensors listed above).  
Regarding claim 3, the combination of Frank, Salimpour, and Bathula teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Frank, Salimpour, and Bathula teaches wherein the moveable platform is a tripod having wheels and a brake (see Frank paragraph 56 regarding wheeled tripod with brakes).  
Regarding claim 4, the combination of Frank, Salimpour, and Bathula teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Frank, Salimpour, and Bathula teaches wherein marking the scan position as the virtual landmark comprises, capturing an image from the scan position with an image capture device, the image including at least one identifiable object from the environment (see Salimpour paragraph 117 and 121-122 regarding image analysis object recognition between a previously taken image and current preview image for image capture to recognize objects, including objects other than just faces).  

Regarding claim 5, the combination of Frank, Salimpour, and Bathula teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Frank, Salimpour, and Bathula teaches wherein prior to determining the displacement vector, the processor system is responsive to executable instructions which when executed by the processor system causes the processor system to: 
display the image that was captured (see Salimpour paragraph 98 regarding display of first reference alignment image); 
overlaying a view of a current field of vision of the image capture device on the image (see Salimpour paragraph 98 regarding display of first reference alignment image overlaid on preview image current field of vision. While Salimpour teaches overlaying a previous image on the current view, it is contemplated that one of ordinary skill in the art would find it obvious to overlay a current view on a previous image as a matter of design choice given these teachings); and 
in response to the view being aligned with the image, capturing the second coordinates (see Salimpour paragraph 117 and 121-122 regarding image analysis object recognition between a previously taken image and current preview image for image capture to recognize objects, including objects other than just faces, and detecting and determining by object analysis and coordinates that the device has been brought back to a previous scan position with a presentation of an alignment image).

Regarding claim 8, the combination of Frank, Salimpour, and Bathula teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Frank, Salimpour, and Bathula teaches wherein the displacement vector is computed using a loop closure algorithm (see Frank paragraphs 81 and 82 regarding measuring the displacement vector between a first and a second position through loop closure algorithm).  
Regarding claim 9, the combination of Frank, Salimpour, and Bathula teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
Furthermore, the combination of Frank, Salimpour, and Bathula teaches wherein the loop closure algorithm determines the displacement vector, which is representative of an error in estimating the coordinates of the scan position (see Frank paragraphs 78, 81 and 82 regarding measuring the displacement vector between a first and a second position through loop closure algorithm designed to account for error in estimating coordinates of scan position).  
Regarding claim 11, the combination of Frank, Salimpour, and Bathula teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Frank, Salimpour, and Bathula teaches wherein the step of identifying the virtual landmark includes: 
detecting an identifiable object in a field of view of the 3D measuring device; and in response to detecting the identifiable object, creating the virtual landmark at the scan position (see Salimpour paragraph 117 and 121-122 regarding image analysis object recognition 
One would be motivated to combine these teachings in order to provide teachings relating to dealing with differing locations between subsequent moments of capture (see Salimpour paragraph 117). 
Regarding claim 13, Frank teaches A method for generating a three-dimensional (3D) map of an environment, the method comprising: 
receiving, by a processor system, via a 3D scanner that is mounted on a moveable platform, a 3D scan of the environment while the moveable platform moves through the environment (see Frank paragraph 11 regarding 3D scanner acquiring 3D scan while movable platform is at a fixed location at one point in time, but also paragraph 56 regarding moving 3D measuring device from place to place); 
receiving, by the processor system, via a two-dimensional (2D) scanner that is mounted on the moveable platform, a portion of a 2D map of the environment (see Frank paragraph 11 regarding acquiring portion of 2D map of environment); 
receiving, by the processor system, coordinates of the scan position in the 2D map in response to the 3D scanner initiating the acquisition of the 3D scan (see Frank paragraph 11 regarding receiving coordinates of scan position in response to scan initiation); 
associating, by the processor system, the coordinates of the scan position with the portion of the 2D map (see Frank paragraph 11 regarding determining 2D coordinates of scan position according to 2D map);
computing, by the processor system, a revised scan position based on the scan position and the displacement vector (see Frank paragraph 11 regarding computing revised scan position and displacement vector and paragraphs 81 and 82 regarding measuring the displacement vector between a first and a second position and saving the results of a 3D scan as a revised scan), 
wherein the 3D scan is registered using the revised scan position (see Frank paragraph 11 regarding registering revised scan position and paragraphs 81 and 82 regarding measuring the displacement vector between a first and a second position and saving the results of a 3D scan as a revised scan).
However, Frank does not explicitly teach using a virtual landmark to determine coordinates for calculation of displacement as needed for the limitations of claim 13. 
Salimpour, in a similar field of endeavor, teaches identifying and marking, by the processor system, a virtual landmark captured at the scan position (see Salimpour paragraph 117 and 121-122 regarding image analysis object recognition between a previously taken image and current preview image for image capture to recognize objects between them, including objects other than just faces. These recognized objects may be considered virtual landmarks.); 
in response to the 3D measuring device being brought back at the scan position that was marked as capturing the virtual landmark, determining, by the processor system, a displacement vector for the 2D map based on a difference between the first coordinates and a second coordinates that are determined for the scan position (see Salimpour paragraph 117 ;
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Frank to include the teaching of Salimpour to detect the difference between first and second coordinates of Salimpour in order to apply them to a 3D scanner, where instead of requiring a user to adjust the 2D position to match a previous position, a displacement vector calculation may be performed to account for an error in displacement between the first and second coordinates. Salimpour is analogous to Frank in that a scan is captured of an environment with particular consideration to the location of a capturing device on a 2D map during a subsequent capture. 
One would be motivated to combine these teachings in order to provide teachings relating to dealing with differing locations between subsequent moments of capture (see Salimpour paragraph 117). 
However, the combination of Frank and Salimpour does not explicitly teach an interface representation as needed for the limitations of claim 13. 
Bathula, in a similar field of endeavor, teaches represent, via a user interface by using a marker, the virtual landmark in the 2D map and the 3D scan (see Bathula paragraph 31 ;
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Frank and Salimpour to include the teaching of Bathula to include the interface representation of particular detected objects so that the virtual landmarks of Frank and Salimpour may be represented in a manner analogous to that of Bathula. Bathula is analogous to Frank in that a 3D scan is captured of an environment with particular consideration to the location of a capturing device on a 2D map.
One would be motivated to combine these teachings in order to provide teachings relating to 3D representations of environment scanning (see Bathula paragraph 5). 
Dependent claims 14-15 are analogous in scope to claims 4-5, and are rejected according to the same reasoning.
Regarding claim 17, Frank teaches A computer program product comprising a storage device that has computer executable instructions stored thereon, the computer executable instructions when executed by a processor system causes the processor system to execute a method for generating a three-dimensional (3D) map of an environment (see , the method comprising: 
receiving via a 3D scanner, which is mounted on a moveable platform, a 3D scan of the environment while the moveable platform moves through the environment (see Frank paragraph 11 regarding 3D scanner acquiring 3D scan while movable platform is at a fixed location at one point in time, but also paragraph 56 regarding moving 3D measuring device from place to place); 
receiving via a two-dimensional (2D) scanner, which is mounted on the moveable platform, a portion of a 2D map of the environment (see Frank paragraph 11 regarding acquiring portion of 2D map of environment); 
receiving coordinates of the scan position in the 2D map in response to the 3D scanner initiating the acquisition of the 3D scan (see Frank paragraph 11 regarding receiving coordinates of scan position in response to scan initiation); 
associating the coordinates of the scan position with the portion of the 2D map (see Frank paragraph 11 regarding determining 2D coordinates of scan position according to 2D map);
computing a revised scan position based on the scan position and the displacement vector (see Frank paragraph 11 regarding computing revised scan position and displacement vector and paragraphs 81 and 82 regarding measuring the displacement vector between a first and a second position and saving the results of a 3D scan as a revised scan), 
wherein the 3D scan is registered using the revised scan position (see Frank paragraph 11 regarding registering revised scan position and paragraphs 81 and 82 regarding measuring the .
However, Frank does not explicitly teach using a virtual landmark to determine coordinates for calculation of displacement as needed for the limitations of claim 17. 
Salimpour, in a similar field of endeavor, teaches marking a virtual landmark at the scan position (see Salimpour paragraph 117 and 121-122 regarding image analysis object recognition between a previously taken image and current preview image for image capture to recognize objects between them, including objects other than just faces. These recognized objects may be considered virtual landmarks.); 
in response to the 3D measuring device being brought back at the scan position at which the virtual landmark was marked, determining a displacement vector for the 2D map based on a difference between the first coordinates and a second coordinates that are determined for the scan position (see Salimpour paragraph 117 and 121-122 regarding image analysis object recognition between a previously taken image and current preview image for image capture to recognize objects, including objects other than just faces, and detecting and determining by object analysis and coordinates that the device has been brought back to a previous scan position. The difference between a first and second coordinates is known, and this may be combined with Frank to be applied to a 3D scanner, where instead of requiring a user to adjust the 2D position to match a previous position, a displacement vector calculation may be performed to account for an error in displacement between the first and second coordinates);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Frank to include the teaching of Salimpour to detect the difference between first and second coordinates of Salimpour in order to 
One would be motivated to combine these teachings in order to provide teachings relating to dealing with differing locations between subsequent moments of capture (see Salimpour paragraph 117). 
However, the combination of Frank and Salimpour does not explicitly teach an interface representation as needed for the limitations of claim 17. 
Bathula, in a similar field of endeavor, teaches marking, via a user interface, a virtual landmark in the 2D map and the 3D scan (see Bathula paragraph 31 regarding 3D point cloud scan and identification of features in the scan and paragraph 63 regarding user interface editable icons that may be inserted into the environment image of the 3D scan and paragraph 71 regarding a 2D map where the identified feature is known to be located by a graphic overlay on the interface and that an appropriate icon may be appended to the identified feature in the view of the environment image of the 3D scan- in combination with Frank and Salimpour, which teaches a 3D scan mapping of an environment with respect to a 2D map, this interface display teaching may be applied where virtual landmarks are identified on both 2D and 3D views);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Frank and Salimpour to include the teaching of Bathula to include the interface representation of particular detected objects so that the virtual landmarks of Frank and Salimpour may be represented in a manner analogous to 
One would be motivated to combine these teachings in order to provide teachings relating to 3D representations of environment scanning (see Bathula paragraph 5). 
Dependent claims 18-19 are analogous in scope to claims 4-5, and are rejected according to the same reasoning.
Claims 6-7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 20180052233) (hereinafter Frank) in view of Salimpour et al. (US 20170064208) (hereinafter Salimpour), further in view of Bathula et al. (US 20160037356) (hereinafter Bathula), further in view of Arun (US 20150262420) (hereinafter Arun).
Regarding claim 6, the combination of Frank, Salimpour, and Bathula teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Frank, Salimpour, and Bathula does not explicitly teach a physical marker as needed for the limitations of claim 6. 
Arun, in a similar field of endeavor, teaches wherein marking the scan position as the virtual landmark comprises positioning the 3D measuring device with a physical marker placed on a floor of the environment (see Arun paragraph 103 regarding using a physical marker to denote the position of a camera. This may be combined with Frank to denote the position of the 3D measuring device.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Frank, Salimpour, and Bathula to include the teaching of Arun by incorporating the physical markers to determine a camera placement as physical markers to determine the appropriate placement of a 3D scanner in 
One would be motivated to combine these teachings in order to provide teachings that relate generally to reconstructing and graphically displaying a 3-dimensional space (see Arun paragraph 3).
Regarding claim 7, the combination of Frank, Salimpour, Bathula, and Arun teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Frank, Salimpour, Bathula, and Arun teaches wherein prior to determining the displacement vector, the 3D measuring device is repositioned with the physical marker (see Arun paragraph 103 regarding using a physical marker to denote the position of a camera. This may be combined with Frank to mark the position of the 3D measuring device so that the device is repositioned according to the marker as a set up step before determining a displacement vector.).
One would be motivated to combine these teachings in order to provide teachings that relate generally to reconstructing and graphically displaying a 3-dimensional space (see Arun paragraph 3).
Dependent claims 16 and 20 are analogous in scope to claims 6-7, and are rejected according to the same reasoning.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 20180052233) (hereinafter Frank) in view of Salimpour et al. (US 20170064208) (hereinafter Salimpour), further in view of Bathula et al. (US 20160037356) (hereinafter Bathula), further in view of Stauber et al. (US 20200074739) (hereinafter Stauber).
Regarding claim 10, the combination of Frank, Salimpour, and Bathula teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Frank, Salimpour, and Bathula does not explicitly teach notifying an operator to create a virtual landmark as needed for the limitations of claim 10. 
Stauber, in a similar field of endeavor, teaches wherein the step of identifying the virtual landmark includes: 
detecting an identifiable object in a field of view of the 3D measuring device; and in response to detecting the identifiable object, notifying an operator to create the virtual landmark at the scan position (see Stauber paragraph 25 regarding detecting potential reference objects in an image and prompting a user to designate a reference object. This may be combined with Frank to have a user be able to select and define a virtual landmark for the image analysis system to recognize from an analyzed image during a user prompt step.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Frank, Salimpour, and Bathula to include the teaching of Stauber by incorporating the object selection prompts of Stauber on a display so that a user is able to define a recognizable object used to determine whether a capturing position is the same as a previous capturing position. One of ordinary skill would recognize that the teachings of Stauber relating to object recognition are analogous to the object recognition of Salimpour.
One would be motivated to combine these teachings in order to provide further teachings in the field of object detection (see Stauber paragraph 25).
Regarding claim 12, the combination of Frank, Salimpour, and Bathula teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Frank, Salimpour, and Bathula does not explicitly teach notifying an operator to create a virtual landmark as needed for the limitations of claim 12. 
Stauber, in a similar field of endeavor, teaches wherein the step of identifying the virtual landmark includes identifying the virtual landmark in response to an input by an operator (see Stauber paragraph 25 regarding detecting potential reference objects in an image and prompting a user to designate a reference object. This may be combined with Frank to have a user be able to select and define a virtual landmark for the image analysis system to recognize from an analyzed image during a user prompt step.).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Frank, Salimpour, and Bathula to include the teaching of Stauber by incorporating the object selection prompts of Stauber on a display so that a user is able to define a recognizable object used to determine whether a capturing position is the same as a previous capturing position. One of ordinary skill would recognize that the teachings of Stauber relating to object recognition are analogous to the object recognition of Salimpour.
One would be motivated to combine these teachings in order to provide further teachings in the field of object detection (see Stauber paragraph 25).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483